Citation Nr: 1201480	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO. 10-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for numbness of the right upper thigh.

2. Entitlement to service connection for disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side.

3. Entitlement to service connection for peripheral neuropathy of the feet, legs, hands and fingers. 


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a November 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In January 2011 the Veteran submitted what the Board construes as claims for service connection for hypertension and service connection for residuals of a cerebrovascular accident. The issues are raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of (1) service connection for disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side and (2)
service connection for peripheral neuropathy of the feet, legs, hands and fingers are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not appeal an April 2005 RO denial of a claim for service connection for numbness of the right upper thigh, of which he was notified by letter in May 2005.

2. The RO denied Veteran's claim service connection claim in April 2005 in part on the basis that the claimed disability of numbness of the right upper thigh was not currently shown.
 
3. The diagnosis of the Veteran's numbness of the right upper thigh in November 2008 as peripheral neuropathy and sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side is new evidence that raises a reasonable possibility of substantiation of the Veteran's claim.


CONCLUSION OF LAW

Evidence received since the April 2005 RO rating decision that denied service connection for numbness of the right upper thigh, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the diagnosis in November 2008 of the Veteran's numbness of the right upper thigh as peripheral neuropathy and sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side is new evidence that raises a reasonable possibility of substantiation of the Veteran's claim. The claim had been previously denied in April 2005 for lack of a current diagnosis. The newly received evidence is new and material, and the claim for service connection for numbness of the right upper thigh is reopened.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

In this decision the Board reopens the claim for service connection for numbness of the right upper thigh. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist. Bernard v. Brown, 4 Vet. App. 384 (1993).


Merits--Claim to Reopen

The Veteran did not submit a notice of disagreement within one year of a May 2005 letter that notified him of an April 2005 RO denial of a claim for service connection for numbness of the right upper thigh. The Veteran's claim for service connection was denied by the RO in part on the basis that the claimed disability of numbness of the right upper thigh was not currently shown. The April 2005 rating decision is final but may be reopened upon receipt of new and material evidence. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim. Where a claim was previously denied for lack of a showing of current disability, evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The diagnosis of the Veteran's numbness of the right upper thigh in November 2008 as peripheral neuropathy and sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side is new evidence that raises a reasonable possibility of substantiation of the Veteran's claim. Shade v. Shinseki, 24 Vet. App. at 110 (2010).

Accordingly, reopening of the Veteran's claim for service connection for numbness of the right upper thigh, currently diagnosed as peripheral neuropathy and a disorder manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for numbness of the right upper thigh, currently diagnosed as peripheral neuropathy and a disorder manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, is reopened.


REMAND

The service department has awarded the Veteran a Combat Medical Badge based on his service in Vietnam. He is presumed to have been exposed to Agent Orange during this service. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

As asserted by the Veteran's representative at a November 2011 Board hearing, a VA examination and medical nexus opinion is required to determine whether the Veteran's peripheral neuropathy of the upper and lower extremities and disorder manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side are related to his presumed in-service exposure to Agent Orange. See 38 U.S.C.A. § 5103A(d); Shade v. Shinseki, 24 Vet. App. 110 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to scheduling the VA examination the RO should seek to obtain any additional relevant records of medical treatment. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for symptoms of peripheral neuropathy, right upper thigh numbness, or numbness of the legs, arms, hands and feet from the time of his discharge from active service forward.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has neurological disability of the arms, legs, hands and feet that had its onset during active service or was related to any incident of service, to include presumed exposure to Agent Orange.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a complete history from the Veteran as to the nature and onset of his neurological symptoms of the right thigh, legs, arms, hands and feet.

(d) The examiner must be referenced to the Veteran's service treatment records.

(e) The examiner must be referenced to a private November 2008 Trinity Medical Group clinic note that includes diagnoses by EMG and physical examination of peripheral neuropathy, and of sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side.

(f) The examiner must provide an opinion as to whether the Veteran experienced acute or subacute peripheral neuropathy within weeks or months after exposure to Agent Orange and which resolved within two years after the date of onset. See 38 C.F.R. § 3.309(e), Note 2.

(g) The examiner must provide an opinion as to whether the Veteran's sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side are a form of peripheral neuropathy.

(h) The examiner must provide an opinion as to whether the Veteran has current peripheral neuropathy of the legs, arms, hands and feet and a disorder manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side that began during service or are related to any incident of service.

(i) The examiner must provide an opinion as to whether the Veteran has current peripheral neuropathy of the legs, arms, hands and feet and a disorder manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side that are a result of his in-service exposure to Agent Orange while serving as a combat medic in Vietnam.

(j) The examiner must provide an opinion as to whether the Veteran has any current neurological disability that is caused or chronically worsened or is a residual of his service-connected ischemic heart disease.

(k) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, without a fully reasoned explanation for the opinion, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


